Citation Nr: 0813910	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition of the veteran's son, B.D.K., as a 
helpless child for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the veteran submitted a response to the 
November 2007 supplemental statement of the case indicating 
that he desired a "BVA personal hearing in support of issues 
on appeal."  As such hearing has not yet been conducted, 
this matter should be REMANDED to schedule the veteran for a 
Travel Board or videoconference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board or 
videoconference hearing per his November 
2007 request.  Appropriate notification 
should be given to the appellant and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



